Title: Abigail Adams to John Quincy Adams, 11 July 1796
From: Adams, Abigail
To: Adams, John Quincy


          
            My Dear Son
            July 11 1796.
          
          This is the Aniversary of the Birth which of that Day when as the poet expresses it,
          
            [“]To Me a Son was given
            Such as in fondness, Parents ask of Heaven.”
          
          We have in commemoration of it Drank the Health of the American Minister at the Hague nor did we forget to Breathe a fervent petition to Heaven for a perfect restoration of the Health of his equally beloved Brother. I am Maternal Heart of is pained &

distresst to hear of the repeated Sickness of my Dear Thomas. I long yet almost fear to receive a Letter. the climate I apprehend is unfavourable to his constitution. he must return Home. When You take to yourself this Lady, whom you still leave in the clouds to me You will not have occasion for your Brothers Society as you have Done you give Me Hints only. Yes you plainly tell Me in your Last letter May 12, that you are bethrothd, but you leave me to the wide Feild of conjecture, where to fix.
          My own imagination has carried Me to the Family of Mr Johnson. as I have before related to You, I approve of the Young Ladys discretition in sending You to the Hague without her. you should learn to accumulate some solid property before You take upon you the charge of a Family. You are certainly old enough. Your Father was marrid nine Days Younger than you now are, but the Scene before him was a very different one from that which presents itself to you. the Drama opend an arduous strugle at the Bar for the Support of a Family were all his expectations. as he rose soon to Eminence in that profession, I have not a Doubt that if he had continued it for half the term of years which Since have been solely devoted to the publick service, his Property would have been three times what it now is; but the commencement of the Revolution call’d him to the counsels of his Country. the drama opend, and the important parts in which he has been calld to act, are all known to You, but to no other Man of your Age. Military Services make a greater eclat in the world, but no citizen has deserved better of his Country than he to whom— She has given him her confidence she has given him her Honours, but she has not given him wealth believing perhaps with Petrarch, that [“]Virtue has not a greater Enemy than Wealth.” the inheritance of his Children must be his virtues of Much greater estimation to them than the mines of Mexico or peru without them.
          You all My Dear Sons are placed in a conspicuous view, with minds and faculties capable of rising to Eminence. Virtuously Educated, well Principald, you must endeavour
        